ROBINO-BAY COURT PLAZA, LLC, and ROBINO-BAY COURT PAD, LLC, Defendants Below-Appellants,
v.
WEST WILLOW-BAY COURT LLC, Plaintiff Below-Appellee.
No. 136, 2009.
Supreme Court of Delaware.
Submitted: November 18, 2009.
Decided: November 24, 2009.
Before HOLLAND, BERGER, and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice
This 24th day of November 2009, the Court, having considered this matter on the briefs and the oral argument of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its Memorandum Opinions of November 2, 2007 and March 9, 2009, as well as its October 6, 2009 Memorandum Opinion on Remand;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Chancery Court be, and the same hereby is, AFFIRMED.